Title: Elizabeth Smith Shaw to Abigail Adams, 20 July 1786
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


     
      My Dear Sister
      Haverhill July 20 1786The Day after Commencment—Noon
     
     Here I am, all alone for a great rarity. There is nothing more agreeable to me for a little while, than what the world calls Solatude. I have but one Servant maid in the House, and one Scholar in the Study. So that we are quite still. I hear nothing but the busy hum of Flies, and the warbling of a Wren, and spring-Bird in the Orchard, that set and swell their little throats as if the kind things knew how much I am delighted with their melody.
     Cousin Sally Tufts (who has been here this fortnight) Polly Harrod, Betsy Smith, are gone early this PM. to see Mrs Allen, and William S Shaw to wait upon them, as their happy Gallant. William reads, and speaks very plain, and begins to write cleverly. Seperating my Children the Summer you left us, was of very eminent Service to them both. In three Months time you would have been surprized to have heard them. I thought William gained in plainess of speech, rather more than his Sister. But I have not the least fear of either of them now. Betsy Quincy had an Abcess formed just below her Bowells, upon the right side last September, and I think, though she is not in the lest lame, that she has never been so well in health nor so fat since. She has more Spirits now than strength, grows very tall, and is full of talk, and good humour. She is so livly, that I think sometimes she will fly off in air. I carried her the last week in May to Braintree, for the benefit of the change of Air, and Sister would not let me bring her back. I expect Mr Shaw and Thomas will bring her this Week or next home. They both went in a Chaise a Tuesday for Commencement. Mr Shaw thinks upon the whole, not to offer Thomas this year. He is full young, and not so well fitted in Greek as yet, as either of his Brothers. Mr Thaxter says, it would rather be a damage to him. Mr Shaw would not have thought of his going till the next year, only on account of his Brother JQA being there with him, but the freshman and the Seignor Class have but little connection with each other, and perhaps when he has himself, received the honours of the University, he will be better qualified to recommend, and advise his Brother how to acquire and preserve them, than he would now.
     Last week he sent his Brother a kind, affectionate parental Letter. It was worthy his Father, I am sure you would have been charmed with it.
     I expect cousin Lucy Cranch to tarry with me, and all my Children, next week.
     Mr Nathaniel Sparhawk of whom you have formerly heard me speak, called here, to take his leave of me, he is to embark for Europe in about a week. He has kindly offered to take a Letter for you. He wishes to be introduced to Mr and Mrs Adams. What his views in the mercantile way may be, I cannot tell. He has met with the same misfortune which few of our Merchants have escaped. Madam Hayly comeing to America, has sunk the Spirits of Many, as well as their Purses.
     Mr Sparhawk resided in Haverhill when I first came into the Town, and during his first wives Life, I was treated by them with the greatest politeness, and affection, and there was no place in the town where I was happier. Our Souls were in Unison. She was a Woman of reading, and sentiment, and those seldom fail of pleasing. Such are the Salt of the World. How soon must Society grow insipid, and conversation wearisome unless it is enlivened by a Taste for Literature.
     
     You will not fail my Sister of noticing this Gentleman—as an American.
     I must go—adieu for the present my charming Sister—you must have more by and by. Last Week I received two Letters from you, dated 24th of April, and 25th of May. Mr Shaw has received Dr Clarks Sermons, and begs his kindest Regards may be presented to Dr Adams, and his warmest Thanks. I think the Dimity you sent B Quincy is the nicest I ever saw. I hope the little creature will live to see you, and thank you herself. She is really a comical child. I said to her one Day, “B Q be very careful of your Cloaths, you must not hurt them, I shall not make any more for you if you do.”—“No matter Mamma if you don’t, Aunt Adams will send me enough.”
     The Callico you mention, I have not seen, I suppose it is with sister. My Lutestring has been much admired. I had it made, and honoured Mr and Mrs Porter with it upon the Celebration of thier Marriage. They are now gone upon a visit to Bridgewater, and next Week they are to go to Rye, and She to take her Residence for Life. Rye is a Town 5 miles from Portsmouth, pleasantly situated they say. People here give me the credit of making the Match, but be that as it may, I heartily wish them happiness. They are both worthy. I have not heard that Mr and Mrs Evans have as yet returned from their Southern Journey. I know not how these 2 social sensible Creatures, will be able to content themselves in the—town of Weymouth.
     It is to Me, like a Tree, stripped of its Fruit, and herbage.
     Alas! (my Sister) we have many links in our Chain of Relationship, broken off, since you left us. I have met with another very great Loss, even as to my temporal Interest in our dear Aunt Smith. As I hear Cushing did not sail, till a week after my Aunts Burial, I suppose you will by him have had particular accounts, of the melancholly Scene. Her Death you may well think, is universally lamented. Such a Wife, Mother, Mistress and Friend, grow not every Tree. And such a Loss is not easily repaired. This my good Uncle and Cousins; especially Isaac, deeply feel.
     You knew a part of her Virtues, and I need not expaciate. May they live in our Memory, and in our Lives.
     When I was at Boston she had scurvy spots upon her Arms, as you and I have seen upon our selves, and her blood seemed in a lethargick, poor state, and had lost a great deal of her Flesh. But my uncle and she came to Braintree, upon a Saturday, and over to Weymouth a Monday, with our Brother Cranch, and Sister. It was the first Time that any of us had been there since my Aunts Tufts Burial. It was painful you may sure. There was her easy Chair—But no kind Aunt to sweetly smile, and bid me welcome. A Tear would steal across my Cheek, in spite of all my Resolution, and care to suppress, and twinkle it away. The good Dr behaved excellently, he acts from the best of Principles, and by his kindness and attention endeavoured to make us feel as little as possible the want of our amiable Aunt. My Uncle and Aunt returned with us to Boston, and she seemed much better, which encouraged her, and she told me that riding did her so much good that she should keep on visiting her Friends and would come and spend some time with me, after she had attended an Ordination at Prince-Town, where my Uncle was going as Delagate. But the Night before she was to set out, she was taken in Convulsions and never seemed to have her senses more than a moment or two after-wards. And instead of joining any longer here below in the Society of Mortals, she has taken a sweeter Journey to the heavenly Canan.
     I have many things more to say, but Mr Sparhawk is now waiting.
     
      Believe me my Dear Sister, with the deepest sense of Gratitude for your kindness, your truly affectionate Sister
      Eliza Shaw
     
    